Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 rejected under 35 U.S.C. 103 as being unpatentable over French (US Pub App 2015/0069001) in view of Jarvis et al (US Pub App 2020/0209865).

Regarding claim 1, French discloses a piece picking shuttle, comprising: 
a track (360) extending in a first horizontal direction (Fig.3A); 
a carriage moveable along the track (Fig.3A); 
a vertical post extending from the carriage (340); 
a platform (350) moveable along the vertical post and relative to the carriage (Fig.4B); 
at least one engagement arm (351) arranged to secure and horizontally move a container (400) provided along a side of the track toward the platform (Para.28); and 
a picking arm (351) configured to pick an item after it has been moved toward the platform (Para.28).

French does not further specifically disclose moving a container from shelving and picking an item from the container.
Jarvis teaches a center aisle with shelving on each side (Para.41, Fig.1A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified French in view of Jarvis to have shelving and picking an item from the container in order to process additional items.

Regarding claim 2, French, as modified above, further discloses the at least one engagement arm is extendable and retractable in a second horizontal direction (Para.20).

Regarding claim 3, French, as modified above, further discloses the first horizontal direction is orthogonal to the second horizontal direction (Fig.3A).

Regarding claim 4, French, as modified above, further discloses the at least one engagement arm includes a suction system (351).

Regarding claim 5, French, as modified above, further discloses a component of the suction system is configured to be secured to a side of the container (Fig.3B).

Regarding claim 6, French, as modified above, further discloses the picking arm includes a suction cup (351).

Regarding claim 7, French, as modified above, further discloses the at least one engagement arm includes a pair of arms, the pair of arms being extendable away from the platform (Fig.4B) and retractable toward the platform (Para.20), pivotable toward the container to engage and secure the container (Para.20).

Regarding claim 8, French discloses a system, comprising: 
a piece picking shuttle (Fig.3A) including: 
a horizontal track extending along a side of the shelving in a first horizontal direction (360); 
a carriage moveable along the track (Fig.3A); 
a vertical post extending from the carriage (340); 
a platform (350) moveable along the vertical post and relative to the carriage (Fig.4B);
an extendable and retractable engagement arm (351) arranged to secure and move a select one of the containers towards the platform (Para.20); and 
a picking arm (351) configured to pick an item (Figs.16A, 24).

French does not further specifically disclose shelving and a plurality of containers arranged on the shelving, each of the containers having an open top wherein the engagement arm moves a select one of the containers from the shelving towards the platform to expose the open top of the container.
Jarvis teaches a center aisle with shelving on each side (Para.41, Fig.1A), a carrying device 226 and, in some instances, a robotic device (e.g., an elevator 208, adjustable platform 218, robotic arm, etc.) that moves the carrying device 226 to, for example, retrieve items from a first location and transport them to a designated location in a delivery vehicle 104 (e.g., on a shelf 406). In some implementations, the IHM 216 may also be configured to retrieve items from shelves 406 in a delivery vehicle 104 and place them adjacent to a door in the delivery vehicle 104, etc., as described elsewhere herein. (Para.49).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified French in view of Jarvis to have shelving and a plurality of containers arranged on the shelving, each of the containers having an open top wherein the engagement arm moves a select one of the containers from the shelving towards the platform to expose the open top of the container in order to process additional items.

Regarding claim 9, French, as modified above, further discloses the engagement arm includes a suction system (351).

Regarding claim 10, French, as modified above, further discloses a component of the suction system is configured to be secured to a side of the container via suction (Fig.3B).

Regarding claim 11, French, as modified above, further discloses the engagement arm is extendable in a second horizontal direction substantially orthogonal to the first horizontal direction (Para. 20).

Regarding claim 12, French, as modified above, further discloses the picking arm includes a suction cup (351).

Regarding claim 13, French discloses a method of fulfilling orders, comprising: 
translating a carriage (Fig.3A) along a horizontal track in a first horizontal direction (360); 
moving a platform (350) along a post secured to a carriage in a vertical direction (340); 
extending an engagement arm (351) in a second horizontal direction orthogonal to the first horizontal direction (Para.20);  
securing the engagement arm to a container disposed on a shelf (400, Fig.4B);
retracting the container toward the platform (Fig.16F). 

French does not further specifically disclose retracting the container toward the platform exposes an open top of the container and picking an item from within the container using a robotic picking arm.
Jarvis teaches a carrying device 226 and, in some instances, a robotic device (e.g., an elevator 208, adjustable platform 218, robotic arm, etc.) that moves the carrying device 226 to, for example, retrieve items from a first location and transport them to a designated location in a delivery vehicle 104 (e.g., on a shelf 406). In some implementations, the IHM 216 may also be configured to retrieve items from shelves 406 in a delivery vehicle 104 and place them adjacent to a door in the delivery vehicle 104, etc., as described elsewhere herein. (Para.49).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified French in view of Jarvis retracting the container toward the platform exposes an open top of the container and picking an item from within the container using a robotic picking arm in order to process additional items.

Regarding claim 14, French, as modified above, further discloses the engagement arm includes a suction system and the securing step includes securing a component of the suction system to a side of the container (351, Fig.3B).

Regarding claim 15, French, as modified above, further discloses the picking step includes actuating a suction cup (351, Para.20).

Regarding claim 16, French, as modified above, further teaches the item comprises a grocery item or a convenience item (Para.2, Jarvis).

Response to Arguments
Applicant’s arguments, filed 6/24/2022, with respect to the 102 and 103 rejections, have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn and a new non-final rejection is presented herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY K ROMANO/Examiner, Art Unit 3652   


  /RONALD P JARRETT/ Primary Examiner, Art Unit 3652